Citation Nr: 1705299	
Decision Date: 02/22/17    Archive Date: 02/28/17

DOCKET NO.  11-27 968	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, California


THE ISSUES

1.  Entitlement to an initial rating in excess of 10 percent for status post fracture of the right fifth metacarpal.

2.  Entitlement to an initial rating in excess of 10 percent for status post right foot trauma with hallux valgus and plantar fasciitis

3.  Entitlement to an initial rating in excess of 10 percent for scar on the right foot.


REPRESENTATION

Veteran represented by:	AMVETS


ATTORNEY FOR THE BOARD

S. Mahoney, Associate Counsel 

INTRODUCTION

The Veteran served on active duty in the United States Navy from January 1986 to January 1990.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a November 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in San Diego, California. 

An April 2013 rating decision granted a separate 10 percent rating for a scar on the right foot associated with the Veteran's service-connected right foot disability.  As this rating is part and parcel of the appeal for a higher initial rating for the right foot disability, the Board has included this issue for consideration on appeal. 

In March 2014, the Board remanded the claims for further development.  The Veteran's claims file has been returned to the Board for further appellate proceedings. 

The issue of entitlement to a higher initial rating for status post right foot trauma with hallux valgus and plantar fasciitis is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  The Veteran's status post fracture of the right fifth metacarpal is manifested by painful motion and traumatic/degenerative arthritis.

2.  The Veteran's right foot scar is not unstable, deep, or greater than 4 centimeters, and does not cause limitation of function.




CONCLUSIONS OF LAW

1.  The criteria for an initial rating in excess of 10 percent for status post fracture of the right fifth metacarpal are not met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.327, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5003, 5010, 5227, 5230 (2016).

2.  The criteria for an initial rating in excess of 10 percent for scar on the right foot are not met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.118, Diagnostic Code 7804 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veteran reports that he experiences constant pain in his right hand and often has difficulty lifting.  He contends that his hand disability, as well as his scar disability, is more severe than currently assigned.  Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

Disability ratings are intended to compensate impairment in earning capacity due to a service-connected disorder.  38 U.S.C.A. § 1155.  Separate diagnostic codes identify the various disabilities.  Id.  If there is a question as to which disability rating to apply to the Veteran's disability, the higher rating will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.

Status Post Fracture of the Right Fifth Metacarpal

By way of background, service connection for status post fracture of the right fifth metacarpal was awarded in a November 2009 rating decision with an initial 10 percent evaluation assigned, effective September 6, 2007.

Currently, the Veteran's right hand disability is rated as 10 percent disabling by analogy to traumatic arthritis under Diagnostic Code (DC) 5010.  This diagnostic code provides for rating traumatic arthritis as degenerative arthritis under DC 5003.  Degenerative arthritis provides for a 10 percent rating for noncompensable limitation of motion of an involved joint confirmed by findings such as swelling, muscle spasm, or satisfactory evidence of painful motion.  38 C.F.R. § 4.71a, DC 5003.  A higher rating is not possible under DC 5003 or DC 5010 without involvement of 2 or more major joints or 2 or more minor joint groups with occasional incapacitating exacerbations.  Id.  As the Veteran's service-connected condition involves only one joint, the right fifth metacarpal, a rating in excess of 10 percent under DC 5003 and DC 5010 is not possible. 

The Board has also considered other rating criteria pertaining to the fifth metacarpal, but the Veteran is already in receipt of a rating higher than the maximum possible evaluation under the applicable diagnostic codes.  DC 5227 pertaining to ankylosis of the ring or little finger and DC 5230 pertaining to limitation of motion of the ring or little finger both provide a maximum noncompensable rating.  As the Veteran's right finger disability is currently rated as 10 percent disabling, an increased evaluation is not possible under these diagnostic codes.  38 C.F.R. § 4.71a, DC 5227, DC 5230.  The only other possible analogous code is DC 5156, which pertains to amputation of the little finger.  However, it is not applicable, as no medical examiner has suggested a level of impairment akin to amputation.  Therefore, a higher rating in excess of 10 percent is not warranted.

The Veteran was last afforded a VA examination in June 2015 for his right hand disability.  The Veteran does not allege, nor does the evidence suggest, a material change regarding his right hand disability since he was last examined, therefore, a reexamination is not necessary under 38 C.F.R. § 3.327.  Additionally, the United States Court of Appeals for Veterans Claims recently emphasized that 38 C.F.R. 
§ 4.59 requires that VA examinations include joint testing for pain on both active and passive motion, in weight-bearing and non-weight-bearing and, if possible, with range of motion measurements of the opposite undamaged joint.  See Correia v. McDonald, 28 Vet. App. 158 (2016).  However, the Veteran is already in receipt of the maximum schedular rating for limitation of motion and ankylosis of the little finger, to include the functional equivalents of both.  Thus, the provisions of 38 C.F.R. §§ 4.40, 4.45 and 4.59 are no longer applicable.  See Johnston v. Brown, 10 Vet. App. 80, 84-85  (1997).  As such, any examination inadequacies regarding range of motion testing of the right fifth finger as described in 38 C.F.R. § 4.59 would be inconsequential, and would result in harmless error, so a reexamination is not warranted.

Right Foot Scar

Regarding the Veteran's scar disability, an April 2013 rating decision assigned a 10 percent rating for a scar on the right foot, effective June 4, 2012.  The Veteran was afforded a VA examination in June 2012.  There, the examiner noted a 4 centimeter linear scar on the right foot dorsal aspect.  The examination report demonstrated scar pain and tenderness upon palpation.  The examiner found no instability, limitation of motion or loss of function due to the scar.  A March 2013 addendum report clarified that there was only one scar. 

In June 2014, the Veteran underwent another VA examination.  The examiner diagnosed the Veteran with a right dorsal foot scar.  The scar was described as a 3 centimeter linear scar that was not unstable and there was not frequent loss of covering of the skin.  The examination report noted that the scar was not due to burns, and did not result in limitation of function or any other physical complications.  The scar was described as not painful. 

Scars are evaluated under 38 C.F.R § 4.118, DCs 7800-7805.  Here, DC 7800 is not applicable as the Veteran's scar is not located on his head, face, or neck. 

DC 7801 governs scars not of the head, face, or neck that are deep and nonlinear.  A deep scar is described as a scar that is associated with underlying soft tissue damage.  38 C.F.R. § 4.118, DC 7801, Note 1.  Under DC 7801, a rating in excess of 10 percent requires the scar to cover at least 77 square centimeters.  The June 2012 VA examination report noted a linear 4 centimeter scar that was not deep, and the June 2014 VA examination report described a 3 centimeter linear scar that was not deep.  A higher rating under DC 7801 is not warranted, given the length of the scar and the examiners' description of the scar as non-deep and linear. 

DC 7802 addresses scars not of the head, face, or neck that are superficial and nonlinear.  A 10 percent rating is the maximum schedular rating under this DC if an area of 929 square centimeters or greater is involved.  Given the findings regarding the size of the Veteran's scar, coupled with the findings of the June 2012 and June 2014 VA examination report that the scar is linear, this DC does not apply.

A higher schedular rating is also not available under DC 7804.  Here, one or two scars that are unstable or painful is rated 10 percent disabling, three or four scars that are unstable or painful are 20 percent disabling, and five or more scars that are unstable or painful are rated 30 percent disabling.  An unstable scar is one where, for any reason, there is frequent loss of covering of skin over the scar.  See 38 C.F.R. § 4.118, DC 7804, Note 1.  If one or more scars are both unstable and painful, the Board must add 10 percent to the evaluation that is based on the total number of unstable or painful scars.  See 38 C.F.R. § 4.118, DC 7804, Note 2. 

The Veteran has a single service-connected scar associated with his right foot trauma.  The June 2012 VA examination report describes the scar as painful but not unstable, and the June 2014 VA examination report notes that the scar was not painful or unstable.  Thus, a higher rating under 7804 is not warranted as the Veteran does not have 3 or 4 service-connected scars that are unstable or painful; and an additional 10 percent rating is not warranted as there is no evidence of instability in the scar.  See June 2012 VA examination report, March 2013 addendum, and June 2014 VA examination report.

A rating under DC 7805 is also not applicable.  DC 7805 covers other disabling effects not considered in a rating provided under DCs 7800-7804.  The Veteran's service-connected scar has not been associated with any limitation of motion or loss of function.  See June 2012 VA examination and June 2014 VA examination reports.  Thus, a higher schedular rating under DC 7805 is not warranted.

Accordingly, the preponderance of the evidence is against a finding that a rating in excess of 10 percent for service-connected scar is warranted pursuant to the current rating criteria.  The Board has also considered whether a staged rating is appropriate in this case; however, the symptoms associated with the right fifth metacarpal and scar have at no time during the appeal period manifested to the level required for a rating in excess of 10 percent.

Here, the evidence of record reveals that the Veteran is employed.  Therefore, a claim for a total disability rating based on individual unemployability is not reasonably raised by the record.  Rice v. Shinseki, 22 Vet. App. 447 (2009).  Finally, the Board need not address whether referral for extraschedular consideration is warranted, as that issue has not been reasonably raised by the Veteran or the record.  See Yancy v. McDonald, 27 Vet. App. 484 (2016).


ORDER

A rating in excess of 10 percent for status post fracture of the right fifth metacarpal is denied.

A rating in excess of 10 percent for scar on the right foot is denied.


REMAND

The Veteran was afforded a VA examination in June 2014 for his right foot disability.  During the examination, the Veteran reported pain in his right foot during weight bearing activities, movement, and while standing.  Although the Veteran identified pain, it does not appear that his joints were tested for pain on both active and passive motion, and in weight-bearing and nonweight-bearing.  38 C.F.R. § 4.59.  Therefore, this appeal must be remanded in order to obtain an adequate VA examination.  See Correia v. McDonald, 28 Vet. App. 158 (2016).  Any outstanding treatment records should also be secured.

Accordingly, the case is REMANDED for the following action:

1. Obtain any outstanding VA treatment records since
May 2015.
2. Then schedule the Veteran for a VA examination to
determine the current nature and severity of his service-connected right foot disability.  The claims file should be made available to and reviewed by the examiner. 

Full range of motion testing of all affected joints must be performed where possible, to include the right foot.  The joints involved should be tested in both active and passive motion, in weight-bearing and non weight-bearing and, if possible, with range of motion of the opposite undamaged joint.  If the examiner is unable to conduct the required testing or concludes that the required testing is not necessary in this case, he or she should clearly explain why that is so.  

3. Then readjudicate the issue on appeal.  

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
S. BUSH
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


